Case: 21-50917       Document: 00516518412           Page: 1      Date Filed: 10/24/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 21-50917
                                  Summary Calendar                                FILED
                                                                           October 24, 2022
                                                                             Lyle W. Cayce
   United States of America,                                                      Clerk

                                                                  Plaintiff—Appellee,

                                          versus

   Jose Padron,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 6:09-CR-191-4


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          Jose Padron, federal prisoner #39456-177, appeals the denial of his
   motion for compassionate release and motion for reconsideration. The dis-
   trict court determined that Padron had failed to show extraordinary and com-
   pelling reasons warranting a sentence reduction and that the 18 U.S.C.


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50917      Document: 00516518412           Page: 2    Date Filed: 10/24/2022




                                     No. 21-50917


   § 3553(a) factors did not justify a reduction. See 18 U.S.C. § 3582(c)(1)(A).
          The district court found that Padron was not sentenced based on any
   misinformation by an individual cooperating with the government and that
   the sentence was not affected by reduced mandatory minimum sentences
   under the First Step Act of 2018. Padron fails to show that those findings are
   erroneous. Additionally, although he asserts that he has had serious health
   issues that could make him susceptible to COVID-19 complications, he does
   not identify any specific health issue.
          Padron’s assertions regarding whether his drug offense was serious or
   violent, the amount of time he has served, and his postconviction rehabilita-
   tion do not show that the district court based its decision on an error of law
   or a clearly erroneous assessment of the evidence. See United States v. Cham-
   bliss, 948 F.3d 691, 693 (5th Cir. 2020). To the extent those assertions chal-
   lenge the district court’s determination that the § 3553(a) factors did not jus-
   tify a reduction, Padron’s disagreement with the court’s balancing of the
   § 3553(a) factors is not a sufficient ground for reversal. See id. at 694. Padron
   has not shown that the district court abused its discretion.
          In addition to his appeal, Padron has filed a motion in this court
   requesting compassionate release. He cites no authority by which an appel-
   late court may reduce a federal prisoner’s sentence in the first instance under
   these circumstances. The motion is DENIED.
          The denial of compassionate release and reconsideration is
   AFFIRMED.




                                             2